        Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 1 of 15 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION

 WARREN GUIDRY AND JODI GUIDRY*                      CIVIL ACTION NO. 2:21‐CV‐01358
  Plaintiff                   *
                              *
 VERSUS                       *                      JUDGE JAMES D. CAIN, JR.
                              *
 STATE FARM FIRE AND CASUALTY *
 COMPANY
  Defendant                   *                      MAGISTRATE JUDGE        KATHLEEN KAY
                              *

                          ****************************

                                          COMPLAINT

         NOW INTO COURT, through undersigned counsel comes complainants WARREN

GUIDRY and JODI GUIDRY, (hereinafter “Complainants”), who file their Complaint for

Damages against Defendant, STATE FARM FIRE AND CASUALTY COMPANY respectfully

averring as follows:

   I.       PARTIES

                                                1.

         Plaintiff is WARREN GUIDRY, a person of the full age of majority and resident of

Calcasieu Parish, Louisiana.

                                                2.

         Plaintiff is JODI GUIDRY, a person of the full age of majority and resident of Calcasieu

Parish, Louisiana.

                                                3.

         Made Defendant is STATE FARM FIRE AND CASUALTY COMPANY, a foreign

insurance company authorized to do and doing business in the State of Louisiana, which may


                                          Page 1 of 15
     Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 2 of 15 PageID #: 2




be served through its registered agent for service of process, Hon. R. Kyle Ardoin, Secretary

of State of Louisiana, 8585 Archives Avenue, Baton Rouge, Louisiana, 70801.

   II.       JURISDICTION AND VENUE

                                                4.

          Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1332 and §1441 because

complete diversity of citizenship exists between the parties and because the amount in

controversy is greater than the minimum jurisdictional amount.

                                                5.

          Pursuant to 28 U.S.C. §1391(b), venue is proper in the Western District of Louisiana,

Lake Charles Division because the property that is subject of this action and where the

damages were sustained occurred within the Western District of Louisiana, Lake Charles

Division.

   III.      RELEVANT FACTS

                                                6.

          At all times relevant hereto, Complainants own the property located at 1075 Arsene

Lebleu Rd Lake Charles, La 70607 (the “Property”)

                                                7.

          At all times relevant hereto, STATE FARM FIRE AND CASUALTY COMPANY

provided a policy of insurance, number 18B7N4745 (the “Policy”), to Complainants

covering the Property against perils including hurricanes, and provided the following types

of coverages commonly known as Dwelling, Other Structures, Contents/Personal Property,

and Additional Living Expenses/Loss of Use.




                                          Page 2 of 15
     Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 3 of 15 PageID #: 3




A. Hurricane Laura

                                             8.

       On or around August 27, 2020, Hurricane Laura caused significant damages to the

Complainants’ Property.

                                             9.

       Complainants promptly reported the loss to STATE FARM FIRE AND CASUALTY

COMPANY, who assigned claim number 18‐10S0‐31N (the “Laura Claim”)

                                             10.

       Due to the mandatory evacuation issued for Calcasieu Parish, the severity of the

storm, and the lack of utilities in the area, Complainants were forced to evacuate and

incurred Additional Living Expenses/Loss of Use damages.

                                             11.

       As soon as practicable, Complainants took steps to mitigate the damages to their

home at their expense to the best of their ability under the circumstances.

                                             12.

       On September 5, 2020, an adjuster acting on behalf of STATE FARM FIRE AND

CASUALTY COMPANY inspected the property and documented damages to the dwelling and

other structures of the Property. The adjuster was given full access to the Property and his

inspection was not limited by the Complainants in any way.




                                        Page 3 of 15
     Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 4 of 15 PageID #: 4




                                            13.

       The inspection of the Property on behalf of STATE FARM FIRE AND CASUALTY

COMPANY constituted satisfactory proof of loss as that term is used in conjunction with

Louisiana’s bad faith statutes, La R.S. §22:1892 and §22:1973.

                                            14.

       The inspection of the property was inadequate and did not accurately account for the

full extent of the damages to the Property. Payments were issued to the Complainants based

upon the inadequate inspection.

                                            15.

       Complainants were unable to make meaningful repairs to their Property with the

insufficient proceeds allowed by STATE FARM FIRE AND CASUALTY COMPANY.

B. Hurricane Delta

                                            16.

       On or around October 9, 2020, Hurricane Delta caused significant damages to the

Complainants’ Property and exacerbated damages caused by Hurricane Laura.

                                            17.

       Complainants promptly reported the loss to STATE FARM FIRE AND CASUALTY

COMPANY, who assigned claim number 18‐12K1‐39R (the “Delta Claim”).

                                            18.

       Due to the mandatory evacuation issued for Calcasieu Parish, the severity of the

storm, and the lack of utilities in the area, Complainants were forced to evacuate and

incurred Additional Living Expenses/Loss of Use damages.




                                       Page 4 of 15
     Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 5 of 15 PageID #: 5




                                             19.

       As soon as practicable, Complainants took steps to mitigate the damages to their

home at their expense to the best of their ability under the circumstances.

                                             20.

       On October 24, 2020, an adjuster acting on behalf of STATE FARM FIRE AND

CASUALTY COMPANY inspected the property and documented damages to the dwelling and

other structures of the Property. The adjuster was given full access to the Property and his

inspection was not limited by the Complainants in any way.

                                             21.

       The inspection of the Property on behalf of STATE FARM FIRE AND CASUALTY

COMPANY constituted satisfactory proof of loss as that term is used in conjunction with

Louisiana’s bad faith statutes, La R.S. §22:1892 and §22:1973.

                                             22.

       The inspection of the property was inadequate and did not accurately account for the

full extent of the damages to the Property. Payments were issued to the Complainants based

upon the inadequate inspection.

                                             23.

       Complainants were unable to make meaningful repairs to their Property with the

insufficient proceeds allowed by STATE FARM FIRE AND CASUALTY COMPANY.

                                             24.

       As a result of STATE FARM FIRE AND CASUALTY COMPANY’S failure to timely and

adequately compensate Complainants for their covered losses, they were forced to incur the

expense of retaining counsel and other expenses to accurately document their damage.


                                        Page 5 of 15
     Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 6 of 15 PageID #: 6




C. Proofs of Loss

                                             25.

       On or about December 7, 2020, a licensed public adjuster inspected the Property on

behalf of, and at the extra expense of, the Complainants and created an estimate of damages

that documented significantly more damages to the dwelling and other structures than the

original estimate prepared on behalf of STATE FARM FIRE AND CASUALTY COMPANY, all

of which was as a result of the Insurer’s decision to inadequately adjust the claim.

                                             26.

       Multiple demands for the release of unconditional tenders were sent to STATE FARM

FIRE AND CASUALTY COMPANY along with Complainants’ adjuster’s estimate

demonstrating the true loss, which include, but are not limited to, those of: January 7, 2021

and February 2, 2021.

                                             27.

       Upon information and belief, Complainants submitted a list of Additional Living

Expenses/Loss of Use expenses incurred and damaged Contents prior to obtaining

representation.

                                             28.

       Multiple demands, including but not limited to, those of January 7, 2021 and

February 2, 2021, list of Additional Living Expenses/Loss of Use expenses incurred, and list

of damaged Contents all constituted satisfactory proofs of loss as that term is used in

conjunction with Louisiana’s bad faith statutes, La R.S. §22:1892 and §22:1973.




                                        Page 6 of 15
     Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 7 of 15 PageID #: 7




                                            29.

       To date, and despite being provided with satisfactory proofs of loss, STATE FARM

FIRE AND CASUALTY COMPANY has chosen to underpay the claims. Defendant is therefore

in violation of La. R.S. §22:1892 and §22:1973.

                                            30.

       STATE FARM FIRE AND CASUALTY COMPANY failed to explain its denial or refusal

to unconditionally tender the undisputed amount owed to Complainants.

                                            31.

       STATE FARM FIRE AND CASUALTY COMPANY failed to investigate or document

their reasons for its denial or refusal to unconditionally tender the undisputed amount owed

to Complainants.

                                            32.

       As a result of STATE FARM FIRE AND CASUALTY COMPANY’S failure to timely and

adequately compensate Complainants for their substantial losses, the Property remains in a

state of disrepair.

                                            33.

       The failure of STATE FARM FIRE AND CASUALTY COMPANY, as Complainants

insurer, to make an adequate and timely payment for damages sustained, despite being

provided with satisfactory proof of loss, is arbitrary and capricious given Complainants

extensive damages, thereby rendering STATE FARM FIRE AND CASUALTY COMPANY

liable in bad faith for failure to deal fairly with its insured, and consequently liable to

Complainants for all damages under the law for property damages sustained by




                                        Page 7 of 15
     Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 8 of 15 PageID #: 8




Complainants due to Hurricanes Laura and Delta, as well as penalties and attorney’s fees

pursuant to La. R.S. §22:1973.

                                            34.

         Upon information and belief, STATE FARM FIRE AND CASUALTY COMPANY

misrepresented to Complainants the terms and conditions of the policy.

                                            35.

         Upon information and belief, STATE FARM FIRE AND CASUALTY COMPANY

conducted the investigation and claims handling for Complainants’ claims in bad faith as that

term is used in conjunction with Louisiana’s bad faith statutes, La R.S. §22:1892 and

§22:1973.

                                            36.

         Upon information and belief, STATE FARM FIRE AND CASUALTY COMPANY

manipulated its pricing software to artificially suppress the cost of repairs below market

value.

                                            37.

         Upon information and belief, STATE FARM FIRE AND CASUALTY COMPANY

purposely or negligently failed to include adequate overhead and profit in its estimates of

damages.

                                            38.

         Complainants have incurred or will incur additional expenses in restoring the

Property as a result of STATE FARM FIRE AND CASUALTY COMPANY’S failure to timely

compensate them for their substantial and covered losses.




                                        Page 8 of 15
     Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 9 of 15 PageID #: 9




                                              39.

         Complainants have incurred and will continue to incur additional living

expenses/loss of use as a result of the damages caused to their Property by Hurricanes Laura

and Delta, including those additional living expenses that will be incurred during the repair

of the Property.

   IV.      CAUSES OF ACTION

   A. Breach of the Insurance Contract

                                              40.

         Complainants re‐allege and re‐aver the allegations contained in paragraphs 1‐39,

above, as if restated herein.

                                              41.

         An insurance contract, the Policy, exists between Complainants and STATE FARM

FIRE AND CASUALTY COMPANY.

                                              42.

         The Policy provides coverages for perils including hurricanes.

                                              43.

         Despite having received satisfactory proofs of loss for damages caused by Hurricanes

Laura and Delta, STATE FARM FIRE AND CASUALTY COMPANY failed to timely tender

adequate insurance proceeds as required by the Policy.

                                              44.

         STATE FARM FIRE AND CASUALTY COMPANY breached the policy when it failed to

timely tender adequate insurance proceeds after having received satisfactory proofs of a




                                         Page 9 of 15
   Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 10 of 15 PageID #: 10




covered loss by way of the inspection completed by the adjuster on behalf of STATE FARM

FIRE AND CASUALTY COMPANY.

                                             45.

       STATE FARM FIRE AND CASUALTY COMPANY breached the policy when it failed to

timely tender adequate insurance proceeds after having received satisfactory proofs of a

covered loss by way of the multiple demands submitted on behalf of Complainants.

                                             46.

       By misrepresenting the terms and conditions of the Policy, STATE FARM FIRE AND

CASUALTY COMPANY breached the Policy.

                                             47.

       By failing to conduct the claims handling for Complainants claims in good faith and

with fair dealing, STATE FARM FIRE AND CASUALTY COMPANY breached the Policy.

                                             48.

       By manipulating its pricing software to artificially suppress the cost of repairs below

market value, STATE FARM FIRE AND CASUALTY COMPANY breached the Policy.

                                             49.

       By failing to include adequate overhead and profit in its estimates of damages, STATE

FARM FIRE AND CASUALTY COMPANY breached the Policy.

                                             50.

       Complainants have suffered and continue to suffer damages as a result of these

breaches of the Policy.




                                       Page 10 of 15
   Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 11 of 15 PageID #: 11




   B. Bad Faith

                                              51.

       Complainants re‐allege and re‐aver the allegations contained in Paragraphs 1‐50

above as if restated herein.

                                              52.

       The actions and/or inactions of STATE FARM FIRE AND CASUALTY COMPANY in

failing to timely and adequately compensate Complainants for the covered losses under the

Policy were arbitrary, capricious, and without probable cause, as those terms are used in

conjunction with Louisiana’s bad faith statutes, La R.S. §22:1892 and §22:1973, making

STATE FARM FIRE AND CASUALTY COMPANY liable for statutory bad faith penalties.

                                              53.

       Under La. R.S. §22:1973, an insurer owes a duty of good faith and fair dealing to its

insured and has an affirmative duty to adjust claims fairly and promptly. Failing to pay a

claim in a manner arbitrary, capricious or without probable cause is in violation of La. R.S.

§22:1973.

                                              54.

       “[F]ailing to pay the amount of any claim due any person insured by the contract

within sixty days after receipt of satisfactory proof of loss from the claimant when such

failure is arbitrary, capricious, or without probable cause” is considered “bad faith” and is in

violation of La. R.S. §22:1973.

                                              55.

       La. R.S. §22:1892 imposes bad faith penalties on insurers who fail to adequately pay

claims following satisfactory proof of loss within thirty (30) days.


                                        Page 11 of 15
   Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 12 of 15 PageID #: 12




                                             56.

       STATE FARM FIRE AND CASUALTY COMPANY is in violation of La. R.S. §22:1973

and §22:1892 for failing to provide Complainants adequate payment in connection with their

claim despite having received satisfactory proofs of loss following its own inspections of the

Property and following its receipt of independent proofs of loss from Complainants.

                                             57.

       STATE FARM FIRE AND CASUALTY COMPANY’S misrepresentation of the relevant

facts and/or terms of the Policy was in bad faith.

                                             58.

       STATE FARM FIRE AND CASUALTY COMPANY’S failure to pay timely for damages

it knew, or should have known, existed at the time of the initial adjustment of the relevant

claims was in bad faith.

                                             59.

       STATE FARM FIRE AND CASUALTY COMPANY’S failure to pay timely for damages

it knew or should have known existed at the time it received the independent proofs of loss

from Complainants was in bad faith.

                                             60.

       STATE FARM FIRE AND CASUALTY COMPANY’S manipulation of its pricing

software to artificially suppress the cost of repairs below market value was in bad faith.

                                             61.

       STATE FARM FIRE AND CASUALTY COMPANY’S failure to include adequate

overhead and profit in its estimates of damages was in bad faith.




                                        Page 12 of 15
   Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 13 of 15 PageID #: 13




                                               62.

        STATE FARM FIRE AND CASUALTY COMPANY’S handling of Complainant’s claims

was in bad faith.

   V.        DAMAGES

                                               63.

        Complainants re‐allege and re‐aver the allegations contained in Paragraphs 1‐62

above as if restated herein.

                                               64.

        As a result of STATE FARM FIRE AND CASUALTY COMPANY’S breaches of contract,

bad faith claims adjusting, and other bad acts, Complainants have incurred the following,

non‐exclusive damages:

        a. Diminution in value of the Property;

        b. Actual repair costs;

        c. Reimbursement for personal repairs at the Property;

        d. Actual costs related to personal property manipulation, cleaning, repair, and/or

             replacement;

        e. Damages to personal property/contents;

        f. Additional living/loss of use expenses;

        g. Mental anguish;

        h. Penalties delineated in La. R.S. §22:1892 and §22:1973; and

        i.   Attorney’s fees, other professional fees, and litigation costs associated with the

             bringing of this action.




                                         Page 13 of 15
    Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 14 of 15 PageID #: 14




          WHEREFORE, Complainants, WARREN GUIDRY and JODI GUIDRY, pray that

Defendant, STATE FARM FIRE AND CASUALTY COMPANY, be served with a copy of this

Complaint and be duly cited to appear and answer the allegations contained therein, and that

after expiration of all legal delays and proper legal proceedings, there by a judgment entered

in favor of Complainants and against STATE FARM FIRE AND CASUALTY COMPANY in an

amount that will fully and fairly compensate Complainants pursuant to the evidence and in

accordance with the law, all sums with legal interest thereon, from the date of judicial

demand until fully paid, for all costs of these proceedings, and for all general and equitable

relief.

          COMPLAINANTS FURTHER PRAY for all orders and decrees necessary in the

premises, and for full, general and equitable relief.

                                                    Respectfully submitted:

                                                    HOFFOSS DEVALL, LLC


                                                    /s/ Claude P. Devall
                                                    CLAUDE P. DEVALL (29148)
                                                    Email: tclaude@hdinjurylaw.com
                                                    DONALD W. MCKNIGHT (10042)
                                                    Email: don@hdinjurylaw.com
                                                    D. COOPER FOURNET (34549)
                                                    Email: cooper@hdinjurylaw.com
                                                    MAX E. GUTHRIE (32487)
                                                    Email: max@hdinjurylaw.com
                                                    517 West College Street
                                                    Lake Charles, Louisiana 70605
                                                    Telephone: (337) 433‐2053
                                                    Facsimile:    (337) 433‐2055


                                                    AND




                                         Page 14 of 15
Case 2:21-cv-01358 Document 1 Filed 05/21/21 Page 15 of 15 PageID #: 15




                                      GUILLORY & CORCORAN, LLC


                                      /s/ Lawrence Sean Corcoran
                                      LAWRENCE SEAN CORCORAN (34883)
                                      Email: sean@seancorcoranlaw.com
                                      940 Ryan Street
                                      Lake Charles, Louisiana 70601
                                      Telephone: (337) 433‐5297
                                      Facsimile:    (337) 433‐1297


                                      COUNSEL FOR PLAINTIFFS, WARREN GUIDRY AND
                                      JODI GUIDRY




                             Page 15 of 15
